Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/25/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 11/25/2020 is accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10,
	The recitation “the patch” in line 5 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones Jr. et al (US 4162499 of record), hereinafter Jones.

Regarding claim 1,
Jones discloses a method comprising:
disposing a plurality of electrically-conductive patches (a plurality of radiating elements 6, Fig 1a) in a linear array (Fig 5) on an insulated substrate(a dielectric radome 42, Fig 5); and
coupling, to each patch of the plurality of electrically-conductive patches, a respective conical radiator of a plurality of three-dimensional conical radiators (a plurality of conical radiators RAD4, Fig 5).
Jones does not explicitly teach the conical radiator RAD4 is a three-dimensional conical radiator.
However, Jones teaches the conical radiator RAD4 comprises a radiator 8 and a dielectric substrate 12 (Fig 1b). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the combination of radiator 8 and dielectric substrate 12 that provides a three-dimension structure for the conical radiator RAD4.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of three-dimensional conical radiators in Jones, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.


[AltContent: textbox (Jones Jr. (US 4162499))][AltContent: arrow][AltContent: textbox (RAD4)]   
    PNG
    media_image1.png
    492
    591
    media_image1.png
    Greyscale


[AltContent: textbox (Jones Jr. (US 4162499))][AltContent: arrow][AltContent: textbox (RAD4)]    
    PNG
    media_image2.png
    380
    590
    media_image2.png
    Greyscale


[AltContent: textbox (Jones Jr. (US 4162499))][AltContent: arrow][AltContent: arrow][AltContent: textbox (RAD4)][AltContent: textbox (S2)][AltContent: textbox (S1)][AltContent: arrow]                              
    PNG
    media_image3.png
    394
    463
    media_image3.png
    Greyscale


Regarding claim 8, 
Jones as modified discloses the claimed invention, as discussed in claim 1.
Jones does not explicitly teach coupling, to each patch of the plurality of electrically-conductive patches, the respective conical radiator of the plurality of three-dimensional conical radiators comprises coupling, to each patch of the plurality of electrically-conductive patches, the respective conical radiator of the plurality of three-dimensional conical radiators and spacing the plurality of three-dimensional conical radiators to effectuate a predetermined radiation pattern.
	However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use coupling, to each patch of a plurality of electrically-conductive patches, a respective conical radiator of a plurality of three-dimensional conical radiators comprising coupling, to each patch of the plurality of electrically-conductive patches, the respective conical radiator of the plurality of three-dimensional conical radiators and spacing the plurality of three-dimensional conical radiators to effectuate a predetermined radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 9, 
Jones as modified discloses the claimed invention, as discussed in claim 1.
Jones does not explicitly teach a quantity of electrically-conductive patches in the plurality of electrically-conductive patches and a quantity of conical radiators in the plurality of three-dimensional conical radiators is each selected to effectuate a predetermined radiation pattern.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a quantity of electrically-conductive patches in a plurality of electrically-conductive patches and a quantity of conical radiators in a plurality of three-dimensional conical radiators being each selected to effectuate a predetermined radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 10, 
Jones as modified discloses the claimed invention, as discussed in claim 1.
Jones does not explicitly teach disposing the plurality of electrically-conductive patches in the linear array on the insulated substrate comprises disposing, in the linear array on the insulated substrate, a plurality of electrically-conductive patches, each having a size selected to be approximately the same as a maximum diameter of the respective conical radiator that is coupled to the patch.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use disposing a plurality of electrically-conductive patches in a linear array on an insulated substrate comprising disposing, in the linear array on the insulated substrate, a plurality of electrically-conductive patches, each having a size selected to be approximately the same as a maximum diameter of a respective conical radiator being coupled to a patch in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.


Regarding claim 11, 
Jones as modified discloses the claimed invention, as discussed in claim 1.
Jones does not explicitly teach one or more first conical radiators of the plurality of three-dimensional conical radiators are configured to radiate radio frequency signals in a first radiation pattern, and wherein one or more second conical radiators of the plurality of three-dimensional conical radiators are configured to radiate radio frequency signals in a second radiation pattern, different from the first radiation pattern.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use one or more first conical radiators of a plurality of three-dimensional conical radiators being configured to radiate radio frequency signals in a first radiation pattern, and wherein one or more second conical radiators of the plurality of three-dimensional conical radiators being configured to radiate radio frequency signals in a second radiation pattern, different from the first radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 12, 
Jones discloses a method comprising:
coupling a radio frequency signal from a radio transmitter (the dual antennas are fed from coaxial lines; col 2, lines 65-66) to a plurality of electrically-conductive patches (a plurality of radiating elements 6, Fig 1a) in a linear array (Fig 5) on an insulated substrate (a dielectric radome 42, Fig 5); and
radiating, by a plurality of three-dimensional conical radiators (a plurality of conical radiators RAD4, Fig 5), the radio frequency signal, wherein the plurality of three-dimensional conical radiators comprises a respective conical radiator coupled to each patch of the plurality of electrically-conductive patches (Fig 5).
Jones does not explicitly teach the conical radiator RAD4 is a three-dimensional conical radiator.
However, Jones teaches the conical radiator RAD4 comprises a radiator 8 and a dielectric substrate 12 (Fig 1b). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the combination of radiator 8 and dielectric substrate 12 that provides a three-dimension structure for the radiator RAD4.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of three-dimensional conical radiators in Jones, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 13, 
Jones as modified discloses the claimed invention, as discussed in claim 12.
Jones does not explicitly teach one or more first conical radiators of the plurality of three-dimensional conical radiators are configured to radiate radio frequency signals in a first radiation pattern, and wherein one or more second conical radiators of the plurality of three-dimensional conical radiators are configured to radiate radio frequency signals in a second radiation pattern, different from the first radiation pattern.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use one or more first conical radiators of a plurality of three-dimensional conical radiators being configured to radiate radio frequency signals in a first radiation pattern, and wherein one or more second conical radiators of the plurality of three-dimensional conical radiators being configured to radiate radio frequency signals in a second radiation pattern, different from the first radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 19, 
Jones as modified discloses the claimed invention, as discussed in claim 12.
Jones does not explicitly teach spacing between the plurality of three-dimensional conical radiators is selected to effectuate a predetermined radiation pattern.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use spacing between a plurality of three-dimensional conical radiators being selected to effectuate a predetermined radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Regarding claim 20, 
Jones as modified discloses the claimed invention, as discussed in claim 12.
Jones does not explicitly teach a quantity of electrically-conductive patches in the plurality of electrically-conductive patches and a quantity of conical radiators in the plurality of three-dimensional conical radiators is each selected to effectuate a predetermined radiation pattern.
However, Jones teaches there is little coupling between the antennas in the system and no deterioration in the performance of either radiator (col 3, line 63; col 4, lines 1-2). This teaching is result effect in order to provide good radiation characteristics (col 3, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a quantity of electrically-conductive patches in a plurality of electrically-conductive patches and a quantity of conical radiators in a plurality of three-dimensional conical radiators being each selected to effectuate a predetermined radiation pattern in Jones as modified, in order to provide an antenna device having a broadband characteristic without deleterious electrical affects and with much mechanical savings.

Claims 2, 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones Jr. et al (US 4162499 of record), hereinafter Jones, in view of Itsuji (US 7570216), hereinafter Itsuji.

Regarding claim 2, 
Jones as modified discloses the claimed invention, as discussed in claim 1.
Jones does not teach each conical radiator of the plurality of three-dimensional conical radiators comprises a first end, a second end, and substantially conical portion between the first end and the second end, wherein the second end is smaller than the first end, and wherein coupling, to each patch of the plurality of electrically-conductive patches, the respective conical radiator of the plurality of three-dimensional conical radiators comprises physically connecting, to each patch of the plurality of electrically-conductive patches, a respective second end of the respective conical radiator.
However, Itsuji teaches a conical radiator (a three-dimensional pyramidal antenna section 902, Fig 9) comprises a first end, a second end, and substantially conical portion between the first end and the second end (Fig 9), wherein the second end is smaller than the first end (Fig 9), and coupling to a patch (a conductor section 101, Fig 9), the conical radiator comprises physically connecting to the patch the second end of the conical radiator (Fig 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a conical radiator comprising a first end, a second end, and substantially conical portion between the first end and the second end, wherein the second end being smaller than the first end, and coupling to a patch, the conical radiator comprising physically connecting to the patch the second end of the conical radiator in Jones as modified, as taught by Itsuji, in order to improve the antenna efficiency.

[AltContent: textbox (Itsuji (US 7570216))]
    PNG
    media_image4.png
    375
    705
    media_image4.png
    Greyscale


Regarding claim 7, 
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 2.
Jones as modified does not explicitly teach a height of the second end is selected to effectuate tuning of a transmission system.
	However, Itsuji teaches a change of the phase state of the antenna device of FIG. 1 due to a change of the arranged position of its antenna section (FIG. 3; col 6, lines 16-29).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a height of a second end being selected to effectuate tuning of a transmission system in Jones as modified, in order to improve the antenna efficiency.

Regarding claim 14, 
Jones as modified discloses the claimed invention, as discussed in claim 12.
Jones does not teach each conical radiator of the plurality of three-dimensional conical radiators comprises a first end, a second end, and substantially conical portion between the first end and the second end, wherein the second end is smaller than the first end, and wherein each patch of the plurality of electrically-conductive patches is physically connected to a respective second end of the respective conical radiator.
However, Itsuji teaches a conical radiator (a three-dimensional pyramidal antenna section 902, Fig 9) comprises a first end, a second end, and substantially conical portion between the first end and the second end (Fig 9), wherein the second end is smaller than the first end (Fig 9), and wherein a patch (a conductor section 101, Fig 9) is physically connected to the second end of the conical radiator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a conical radiator comprising a first end, a second end, and substantially conical portion between the first end and the second end, wherein the second end being smaller than the first end, and wherein a patch being physically connected to the second end of the conical radiator in Jones as modified, as taught by Itsuji, in order to improve the antenna efficiency.

Regarding claim 18, 
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 14.
Jones as modified does not explicitly teach a height of the second end is selected to effectuate tuning of a transmission system.
	However, Itsuji teaches a change of the phase state of the antenna device of FIG. 1 due to a change of the arranged position of its antenna section (FIG. 3; col 6, lines 16-29).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a height of a second end being selected to effectuate tuning of a transmission system in Jones as modified, in order to improve the antenna efficiency.


Claims 3-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones Jr. et al (US 4162499 of record), hereinafter Jones, in view of Itsuji (US 7570216), hereinafter Itsuji, and Chen (US 6337670), hereinafter Chen.

Regarding claim 3, 
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 2.
Jones as modified does not teach the second end of at least one conical radiator of the plurality of three-dimensional conical radiators comprises an aperture having an unbroken circumference and extending at least partially through the second end.
However, Chen teaches a radiator (a three-dimensional helical antenna 20, Fig 1) comprises a first end (a first end E1, Fig 1), a second end (a second end E2, Fig 1), and substantially conical portion between the first end and the second end (Fig 1), wherein the second end is smaller than the first end (Fig 1), and coupling to a patch (a reflector 29, Fig 1), the radiator comprises physically connecting to the patch the second end of the radiator (Fig 1), wherein the second end of the radiator comprises an aperture having an unbroken circumference (a circumference C, Fig 1) and extending at least partially through the second end.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second end of a radiator comprising an aperture having an unbroken circumference and extending at least partially through the second end in Jones as modified, as taught by Chen, in order to improve the antenna gain.

[AltContent: textbox (Chen (US 6337670))][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (E1)]
    PNG
    media_image5.png
    619
    708
    media_image5.png
    Greyscale


Regarding claim 4, 
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 2.
Jones as modified does not teach electrically coupling an antenna feed connector to the second end of at least one conical radiator of the plurality of three-dimensional conical radiators.
However, Chen teaches a radiator (a three-dimensional helical antenna 20, Fig 1) comprises a first end (a first end E1, Fig 1), a second end (a second end E2, Fig 1), and substantially conical portion between the first end and the second end (Fig 1), wherein the second end is smaller than the first end (Fig 1), and coupling to a patch (a reflector 29, Fig 1), the radiator comprises physically connecting to the patch the second end of the radiator (Fig 1), the radiator electrically coupling an antenna feed connector (a microstrip line 61, Fig 1) to the second end of the radiator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use coupling an antenna feed connector to a second end of a radiator in Jones as modified, as taught by Chen, in order to improve the antenna gain.

Regarding claim 5, 
Jones in view of Itsuji and Chen discloses the claimed invention, as discussed in claim 4.
Jones as modified does not explicitly teach electrically coupling the antenna feed connector to a radio transmitter.
	However, Chen teaches microstrip lines 21, 31, 41 and 51 can be gathered at a point 60, and then the signals are fed outwardly via another microstrip line (Fig 1; col 2, lines 34-37)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use electrically coupling an antenna feed connector to a radio transmitter in Jones as modified, in order to improve the antenna gain.

Regarding claim 6, 
Jones in view of Itsuji and Chen discloses the claimed invention, as discussed in claim 4.
Jones as modified does not explicitly teach electrically coupling the antenna feed connector to a wireless access point.
However, it well known in the art that an antenna feed connector is electrically coupling to a wireless access point.

Regarding claim 15,
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 14.
Jones as modified does not teach the second end of at least one conical radiator of the plurality of three-dimensional conical radiators comprises an aperture having an unbroken circumference and extending at least partially through the second end.
However, Chen teaches a radiator (a three-dimensional helical antenna 20, Fig 1) comprises a first end (a first end E1, Fig 1), a second end (a second end E2, Fig 1), and substantially conical portion between the first end and the second end (Fig 1), wherein the second end is smaller than the first end (Fig 1), and wherein a patch (a reflector 29, Fig 1) is physically connected to the second end of the conical radiator, wherein the second end of the conical radiator comprises an aperture having an unbroken circumference (a circumference C, Fig 1) and extending at least partially through the second end.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second end of a radiator comprising an aperture having an unbroken circumference and extending at least partially through the second end in Jones as modified, as taught by Chen, in order to improve the antenna gain.

Regarding claim 16,
Jones in view of Itsuji discloses the claimed invention, as discussed in claim 14.
Jones as modified does not teach an antenna feed connector is electrically coupled to the second end of at least one conical radiator of the plurality of three-dimensional conical radiators.
However, Chen teaches a radiator (a three-dimensional helical antenna 20, Fig 1) comprises a first end (a first end E1, Fig 1), a second end (a second end E2, Fig 1), and substantially conical portion between the first end and the second end (Fig 1), wherein the second end is smaller than the first end (Fig 1), and wherein a patch (a reflector 29, Fig 1) is physically connected to the second end of the conical radiator, wherein an antenna feed connector (a microstrip line 61, Fig 1) is electrically coupled to the second end of the conical radiator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna feed being electrically coupled to a second end of a conical radiator in Jones as modified, as taught by Chen, in order to improve the antenna gain.

Regarding claim 17, 
Jones in view of Itsuji and Chen discloses the claimed invention, as discussed in claim 16.
Jones as modified does not explicitly teach the radio transmitter is electrically coupled to the antenna feed connector.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radio transmitter being electrically coupled to an antenna feed connector in Jones as modified, in order to improve the antenna gain.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845